Case 2:15-cv-00769-LDG-VCF Document 112 Filed 09/01/21 Page 1 of 5
     Case 2:15-cv-00769-LDG-VCF Document 112 Filed 09/01/21 Page 2 of 5




 1 interplead funds on deposit with the Court, pursuant to the agreement entered into on June 19,
 2 2020.
 3          Accordingly, it is stipulated that Two Thousand Dollars ($2,000.00) shall be released to
 4 Daniel Watanabe. Counsel for Plaintiffs shall waive his lien for the release of these funds.
 5         IT IS SO STIPULATED.




                                                     �OR&,
 6    DATED: 1/ff/z.02-0                             DATED: q/? )2 02--v
 7
 8    By·
      DANIEiwiiE
            ��                                                                ESQ. (SB
 9    3217 ARVILLE ST                                HATFIELD & ASSOCIATES, LTD.
      LAS VEGAS NV 89102                             703 South Eighth Street
10    808-222-6400                                   Las Vegas, Nevada 89101
      DYWATANABE@GMAIL.COM                           Tel. (702) 388-4469
11                                                   thatfield@hatfieldlawassociates.com
12
13
14
                                                 ORDER
15
            IT IS HEREBY ORDERED THAT:
16
            The remaining interplead funds in the amount of Two Thousand Dollars ($2,000.00) shall
17

   be released to Daniel Watanabe. Counsel for Plaintiff shall waive his lien to the release of these
18 funds.
19
          IT IS SO ORDERED this ___ 1st       day ofSeptember,
                                                     _____, ------   2020. 2021
20
21
22                                                Miranda M. Du, Chief U.S. District Judge
23
24
25
26
27
28

                                                     -2-
Case 2:15-cv-00769-LDG-VCF Document 112 Filed 09/01/21 Page 3 of 5
Case 2:15-cv-00769-LDG-VCF Document 112 Filed 09/01/21 Page 4 of 5
Case 2:15-cv-00769-LDG-VCF Document 112 Filed 09/01/21 Page 5 of 5
